Citation Nr: 1119489	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected residual shell fragment wound scar of the left arm.

2.  Entitlement to an initial compensable evaluation for the service-connected residual shell fragment wound scar of the left posterolateral and lateral chest wall.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO that granted service connection for scars of the left arm and posterolateral and lateral chest wall due to shell fragment wounds and assigned separate noncompensable ratings effective on May 27, 2006, the day following the Veteran's separation from active service.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in September 2009.  The transcript has been associated with the claims folder.  

The Board remanded these matters to the RO for further development and adjudication in April 2010.  The claims have been returned to the Board and are now ready for appellate disposition.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  At no time during the period of the appeal is the service-connected residual scar due to shell fragment wound of the left arm shown to have been productive of a limitation of function; nor is the residual scar shown to be unstable or painful or to involve an area exceeding five percent of body surface; the single penetrating shell fragment wound is not shown to have involved more than a short track or to have resulted in explosive effects consistent with a high velocity missile or caused any muscle loss.  

3.  The service-connected residuals of the shell fragment wound of the left posterolateral and lateral chest wall is shown to be productive of a disability picture that more nearly approximates that of a through and through wound of a short track due to a single fragment without the explosive effect of a high velocity missile or prolonged infection.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable evaluation for the service-connected shell fragment wound residuals including scarring of the left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118 including Diagnostic Code 7800-7805 (2010).  

2.  The criteria for the assignment of an initial rating of 10 percent, but not higher for the service-connected residuals of the shell fragment wound of left posterolateral and lateral chest wall have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.55, 4.56, 4.71a including Diagnostic Code 5320, 4.118 including Diagnostic Code 7800-7805 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claims arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent a letter to the Veteran in September 2007, which notified the Veteran of the evidence necessary to substantiate these claims, i.e. that his service-connected scars of the left arm and chest had worsened in severity.   

Additional letters were sent in February 2009, August 2009, and April 2010.  The claims were last readjudicated in a January 2011 Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of some of the Veteran's service treatment records, post-service VA medical records, reports of VA examination, and the transcript from the September 2009 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

The Board notes that the Veteran's service treatment records are incomplete.  The RO made multiple attempts to obtain any outstanding records.  The Veteran was notified of the missing records and asked to submit any in his possession, which he did.  The RO made a formal finding on the unavailability of service treatment records in December 2006.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for residual scars of the left arm and posterolateral and lateral chest wall due to shell fragment wounds in an August 2007 rating decision.  Initial noncompensable evaluations were assigned effective in May 2006.  

In initiating the instant appeal, the Veteran disagreed with the initial ratings.  As such, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

The Veteran's scars of the left arm and chest wall have been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7805, as noncompensable.  Under this code section, scars are rated on limitation of function of the affected part. 

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that the portion that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for benefits in August 2006, the amendments are not applicable to the instant appeal.

Based on its review of the medical evidence, the Board finds that compensable ratings for scars of the left arm and chest wall are not warranted under Diagnostic Code 7805 or any other applicable code.  38 C.F.R. §§ 4.7, 4.118.  

At the outset, the Board finds no objective evidence of limitation of function of either the left arm or chest wall or findings consistent with muscle injury or damage to warrant a compensable evaluation under the pertinent rating criteria.  38 C.F.R. §§ 4.55, 4.56, 4.71a.  

The Board has also considered evaluating the service-connected scars under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.118 (containing the schedule for rating disorders of the skin), but finds none that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The service-connected scarring is not shown to be: deep or cause limited motion in an area or areas exceeding six square inches (Diagnostic Code 7801); superficial and cause limited motion in an area or areas of 144 square inches (Diagnostic Code 7802); superficial (not associated with underlying soft tissue damage) and unstable (frequent loss of covering of skin over the scar) (Diagnostic Code 7803); or superficial and painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118.

The pertinent medical evidence includes the available service treatment records, VA outpatient treatment records, and reports of VA examination in 2007 and 2010. 

The service treatment records show that the Veteran was injured in a mortar attack in April 2005.  An entry dated in August 2005 noted a four-centimeter erythematous atrophic linear plaque on the extensor surface of the left mid forearm.  There was a lesion on the left chest in the anterior axillary line measuring eight centimeters, which was a hypertrophic linear plaque.  The provider indicated there was normal movement of all extremities.

Upon VA examination in June 2007, the Veteran was noted to be left hand dominant.  He moved his upper extremities well.  There was no loss of motion of any joints.  The neurological examination was normal.  Upper extremity reflexes were 2+, bilaterally. 

The left arm had a 1 centimeter by .5 centimeters wide longitudinal scar proximal to the distal ulna on the ventral side.  The scar was flat and not hypertrophic.  The scar was not fixed to the underlying muscle or fascia.  The scar caused no impairment of function of the left elbow.

On the dorsal aspect of the left arm, in its mid third, there was a 9 centimeter by .5 centimeter wide longitudinal cutaneous scar, which was flat.  It was barely visible beneath the Veteran's body hair on the arm.  The scar was not hypertrophic.  There was no evidence of scar breakdown, and it was not fixed to the underlying muscle or fascia.  The scar did not cause impairment to the function of the left wrist or any of the fingers.    

There was a 1/4 centimeter diameter circular, barely visible, slightly hypopigmented scar of the left medial epicondyle skin.  It was not hypertrophic.  It was not tender or fixed to the underlying muscle of fascia.  The scar of the left medial epicondyle caused no functional impairment to the left elbow.

On the left posterolateral chest, there was a 2.5 centimeters by .5 centimeter transverse vertical wound from debridement and suture of what appeared to be an entrance wound from a shell fragment striking the left chest wall from behind.  

At the exit, there was a 10 centimeter by .5 centimeter wide vertical scar at the same level on the chest wall as the more posterior scar.  Both scars were pink and flat.  Neither scar was hypertrophic or tender.  There was no breakdown of either scar of the left chest wall.  Neither caused any functional impairment of the left chest wall.  

The scars accounted for less than one percent of total body surface area.  The scars of the forearm were only visible if the Veteran wore a short sleeved shirt.  The scar of the left chest wall was covered by the Veteran wearing a shirt.  All together, the scars covered less than five percent of total body area.   The examiner concluded there was no painful motion noted.  

The VA outpatient treatment records dated in April 2008 simply noted a barely visible scar of the left chest wall.  

A February 2010 VA examination noted the Veteran complained of pain of the left arm and chest, which was constant and mild to moderate.  There were no other objective findings other than the chest wall scar was barely visible.  

Upon VA examination in September 2010, the Veteran complained of aching pain in his left lateral chest wall, which flared with bending, stooping, lifting, and twisting motions.  

The Veteran also reported having some numbness in the left hand; the examiner indicated the scar over the ulna was not in an area where there were cutaneous nerves that could have been injured to cause dysfunction of the median nerve or the ulnar nerve which travelled deep in the forearm.  

The examination showed a 10 centimeter by .5 centimeter scar over the 10th rib, which was flat and normally pigmented.  The examiner noted the scar was very, slightly tender.  It was a cutaneous scar representing 5 square centimeters of unexposed surface area.

Over the left 12th rib, there was a 2 centimeter by .5 centimeter-wide horizontal scar.  It was a flat, nontender, cutaneous scar representing 1 centimeter square of unexposed surface area.  

Over the medial surface of the mid-left ulna was a 4 centimeter longitudinal by .5 centimeter-wide scar.  It was flat and nontender.  It was a normally pigmented cutaneous scar representing 2 square centimeters of unexposed surface area.

There was no skin breakdown of any of these scars.  The scars were stable.  There was no absence of adherence of underlying tissue. There was no elevation or depression of the surface contour of the scar.  The scars were superficial and not deep.  

The Veteran's light touch sensation was intact.  He had good grip strength in the left hand.  He had full range of motion of the left wrist.  The nerves of the left chest wall and forearm were not affected.  There were no bony defects.  There was no inflammation, edema or keloid formation of any of the scars.  

The texture of the skin of the scars was normal, as was the color.  There was no induration or inflexibility of the skin.  The Veteran had full capability of twisting motion of the thorax.  There was no limitation of motion or function caused by any of the scars. 

In light of these findings, there is no basis for assignment of a compensable evaluation, to include "staged" ratings, for the left arm scarring or the residual muscle damage due to the penetrating wound of short track caused by a single fragment of low velocity.  See Hart, supra.   

However, the Board finds that the service-connected shell fragment wound residuals and scarring involving the chest wall is shown to be manifested by a disability picture that more closely resembles that of a through and through wound of short track due to a single fragment with debridement, but without the explosive effect of a high velocity missile or prolonged infection.  

Accordingly, on this record, an increased rating of 10 percent based on moderate muscle disability involving Muscle Group XX in the thoracic region is warranted.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his claims for scars of the left arm and chest wall.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected scars, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  

The Board finds that the record does not reflect that the service-connected scars of the left arm and chest wall are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, as the Veteran's disability picture is contemplated by the rating schedule 
referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 



ORDER

An increased, initial compensable evaluation for the service-connected scar of the left arm due to shell fragment wound is denied.

An increased, initial rating of 10 percent, but no more for the service-connected residuals of the shell fragment wound of the left posterolateral and lateral chest wall with scarring is granted, subject to the regulations controlling disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


